HAYS, Circuit Judge:
Plaintiff, Morris H. Kramer, appeals from an order entered in the United States District Court for the Eastern District of New York denying his motion to convene a three-judge court under 28 U.S.C. § 2281,1 and dismissing *493his complaint in an action to declare unconstitutional New York State Education Law McKinney’s Consol.Laws, c. 16, § 2012,2 which establishes qualifications for voting at school district meetings, and to enjoin its enforcement. The opinion of the district court is reported at 259 F.Supp. 164 (E.D.N.Y.), petition for writ of mandamus denied sub nom. Davis v. Union Free School District No. 7, 385 U.S. 807, 87 S.Ct. 172, 17 L.Ed.2d 121 (1966). We hold that plaintiff’s claim that the school district voting qualifications deny him equal protection of the laws raises a constitutional question which is not frivolous and which should therefore be heard by a three-judge court.
Plaintiff, a twenty-eight year old bachelor, is a resident of Atlantic Beach, New York, where he has lived with his parents in their private home for the past twenty years. Atlantic Beach is one of the communities included in Union Free School District No. 15.
Plaintiff’s complaint alleges that, although he is a citizen of the United States and has voted in federal and state elections since 1959, he has been denied the right to vote in school district elections because he does not possess the special voter qualifications required by Section 2012 of the New York Education Law (set out in full in footnote 2, supra). Plaintiff asks that a three-judge court be convened to declare Section 2012 unconstitutional. The district court ruled against plaintiff, rejecting as insubstantial his contention that by enfranchising taxpayers, parents and certain others, while disenfranchising him, Section 2012 denies him equal protection of the laws in violation of the Fourteenth Amendment to the Federal Constitution.
Plaintiff’s appeal is properly before this court. See Utica Mutual Ins. Co. v. Vincent, 375 F.2d 129 (2d Cir. 1967), citing Bell v. Waterfront Comm’n, 279 F.2d 853, 858 (2d Cir. 1960).
The fact that defendants are a local school board and its members rather than state officials does not furnish a basis for the denial of the application to convene a three-judge court, since “this is a case where the state statute that is challenged applies generally to all * * school boards of the type described.” Sailors v. Board of Education, 387 U.S. 105, 107, 87 S.Ct. 1549, 18 L.Ed.2d 650 (1967) (footnote omitted).
The principles to be applied in deciding whether a three-judge court *494should be convened have been succinctly-stated by the Supreme Court:
“When an application for a statutory three-judge court is addressed to a district court, the court’s inquiry is appropriately limited to determining whether the constitutional question raised is substantial, whether the complaint at least formally alleges a basis for equitable relief, and whether the case presented otherwise comes within the requirements of the three-judge statute.” Idlewild Bon Voyage Liquor Corp. v. Epstein, 370 U.S. 713, 715, 82 S.Ct. 1294, 1296, 8 L.Ed.2d 794 (1962) ; see Schneider v. Rusk, 372 U.S. 224, 83 S.Ct. 621, 9 L.Ed.2d 695 (1963) ; Ex parte Poresky, 290 U.S. 30, 31-32, 54 S.Ct. 3, 78 L.Ed. 152 (1933); cf. Bailey v. Patterson, 369 U.S. 31, 33, 82 S.Ct. 549, 7 L.Ed.2d 512 (1962).
While we express no view as to what should be the ultimate disposition of plaintiff’s claim, we hold that he has raised a constitutional claim of sufficient substance to require that a three-judge court be convoked.
It may be true, as the appellees argue, that the state need not permit its citizens to vote on the matter with which Section 2012 is concerned. See Sailors v. Board of Education, supra. However, as the Supreme Court has held, “once the franchise is granted to the electorate, lines may not be drawn which are inconsistent with the Equal Protection Clause of the Fourteenth Amendment.” Harper v. Virginia Bd. of Elections, 383 U.S. 663, 665, 86 S.Ct. 1079, 1081, 16 L.Ed.2d 169 (1966).
Appellees concede that “the Equal Protection Clause of the Fourteenth Amendment restrains the States from fixing voter qualifications which invidiously discriminate” (Harper v. Virginia Bd. of Elections, supra, 383 U.S. at 666, 86 S.Ct. at 1081), but they contend that the classification scheme of Section 2012 rests “on real and not feigned differences,” and that the distinctions drawn “have some relevance to the purpose for which the classification is made” and are not wholly arbitrary. See Walters v. St. Louis, 347 U.S. 231, 237, 74 S.Ct. 505, 98 L.Ed. 660 (1954). They argue that the statute is therefore consistent with the equal protection clause, that plaintiff’s constitutional claim is frivolous and that a three-judge court need not be convened.
We do not consider frivolous the claim that a voter classification system which disregards plaintiff’s interest in issues of public education while recognizing a taxpayer’s economic interest constitutes an unreasonable discrimination in violation of the Fourteenth Amendment. In the Harper case the Supreme Court held
“that a State violates the Equal Protection Clause of the Fourteenth Amendment whenever it makes the affluence of the voter or payment of any fee an electoral standard. Voter qualifications have no relation to wealth nor to paying or not paying this or any other tax.” 383 U.S. at 666, 86 S.Ct. at 1081 (footnote omitted).
We do not hold that the Harper case, which involved voter qualifications for statewide elections, necessarily controls this one, which is concerned with local elections on limited issues.3 We hold only that the questions presented, including the applicability of the Harper decision, must be resolved by a three-judge court.
Moreover public education is a matter of general concern to all citizens and it is not self-evident that the right to vote on questions of public education can properly be denied to others while permitted to parents and to those having school children living with them.
Although we reverse the decision and remand the case for submission to a *495three-judge court, we wish to add a word concerning the role of the district judge in cases where a three-judge court is requested. We have recently stated that the district judge’s obligation to determine whether a constitutional claim is sufficiently substantial to be submitted to a three-judge court is “an important responsibility, since the requirement of three judges ‘entails a serious drain upon the federal judicial system * * *’ Phillips v. United States, 312 U.S. 246, 250, 61 S.Ct. 480, 85 L.Ed. 800 (1941), a burden not only on the inferior courts but, if the three judges retain the case, upon the Supreme Court by virtue of the provision for direct appeal, 28 U.S.C. § 1253.” Utica Mutual Ins. Co. v. Vincent, supra, 375 F.2d at p. 131 (footnote omitted). When, as in this case, the district judge has carefully examined the issues presented and has taken the time to write a reasoned opinion, reversal of his decision compounds the burden on the federal judicial system. Still there will be cases where the question of the substantiality of the constitutional issue involved is a close one and where this court disagrees with the district court as to whether a three-judge court should be convened. Although an occasional reversal is therefore the inevitable price of a district judge’s exercise of his responsibility in eases where a three-judge court is requested, the risk of reversal is much to be preferred to the alternative of automatically convening a three-judge court to hear such claims without a careful consideration of their substantiality.
The decision is reversed and the case remanded.

. § 2281. Injunction against enforcement of State statute; three-judge court required.
An interlocutory or permanent injunction restraining the enforcement, operation or execution of any State statute by restraining the action of any officer of such State in the enforcement or execution of such statute or of an order made by an administrative board or commis*493sion acting under State statutes, shall not be granted by any district court or judge thereof upon the ground of the unconstitutionality of such statute unless the application therefor is heard and determined by a district court of three judges under section 2284 of this title.


. § 2012. Qualifications of voters at district meetings.
A person shall be entitled to vote at any school meeting for the election of school district officer's, and upon all other matters which may be brought before such meeting, who is:
1. A citizen of the United States.
2. Twenty-one years of age.
3. A resident within the district for a period of thirty days next preceding the meeting at which he offers to vote; and who in addition thereto possesses one of the following three qualifications:
a. Owns or is the spouse of an owner, leases, hires, or is in the possession under a contract of purchase of, real property in such district liable to taxation for school purposes, but the occupation of real property by a person as lodger or boarder shall not entitle such person to vote, or
b. Is the parent of a child of school age, provided such a child shall have attended the district school in the district in which the meeting is held for a period of at least eight weeks during the year preceding such school meeting, or
c. Not being the parent, has permanently residing with him a child of school age who shall have attended the district school for a period of at least eight weeks during the year preceding such meeting.
No person shall be deemed to be ineligible to vote at any such meeting, by reason of sex, who has the other qualifications required by this section.


. The Supreme Court has characterized the functions of a Board of Education as “essentially administrative” and “not legislative in the classical sense.” Sailors v. Board of Education, supra, 387 U.S. 105, 87 S.Ct. 1549, 18 L.Ed.2d 650.